Citation Nr: 0010018	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-03 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance or specially 
adapted equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In May 1998, the Board granted service connection for 
residuals of frostbite of the legs and feet and remanded the 
issue of entitlement to a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance or 
specially adapted equipment to the RO for further 
development.  The case was returned to the Board in March 
2000.


REMAND

In the May 1998 remand, the Board instructed the RO to 
arrange for VA examinations of the veteran by appropriate 
specialists to obtain information needed to decide the issue 
on appeal.  In particular, the orthopedic examiner was to 
express an opinion as to whether the veteran's service-
connected disabilities of the right lower extremity had 
resulted in such impairment that no effective function 
remains other than that which would be equally well served, 
in terms of balance and propulsion, etc., by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.  

The requested orthopedic examination was performed in July 
1998.  The examiner stated that the veteran had very limited 
use of his right leg, to include limited abilities to propel 
himself and stand for prolonged periods of time.  The 
examiner also stated that the veteran would require some 
assistive devices for long distance type travel or prolonged 
standing or ambulating.  The examiner did not provide an 
opinion concerning whether the remaining function in the 
right lower extremity was in excess of that of an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance or provide any comparison of 
the service-connected functional impairment to that 
associated with an amputation stump with use of a suitable 
prosthetic appliance.  This information is needed to fairly 
decide the veteran's appeal.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for any 
health care providers, private and VA, 
who may possess additional records 
pertinent to his claim.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  

2.  Then, the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the current extent of the functional 
impairment from the service-connected 
disabilities of the veteran's right lower 
extremity.  The claims folders, including 
a copy of this remand, must be made 
available to and reviewed by the 
examiner.  

All indicated studies, including 
range of motion studies in degrees, 
should be performed.  In reporting 
range of motion, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  

The examiner must also provide an 
opinion as to whether the functional 
impairment from the service-
connected disabilities of the 
veteran's right lower extremity is 
such that no effective function 
remains other than that which would 
be equally well served, in terms of 
balance and propulsion, etc., by an 
amputation stump at the site of 
election below the knee with use of 
a suitable prosthetic appliance.  
The rationale for this opinion 
should be fully explained.  

3.  Thereafter, the RO should review the 
claims folders and ensure that all 
development actions, including the 
medical examination and requested 
opinion, have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated development 
and readjudicate the issue on appeal. 

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




